Case 19-50591   Doc 4   Filed 03/31/19   Entered 03/31/19 16:30:26   Desc Main
                           Document      Page 1 of 6
Case 19-50591   Doc 4   Filed 03/31/19   Entered 03/31/19 16:30:26   Desc Main
                           Document      Page 2 of 6
Case 19-50591   Doc 4   Filed 03/31/19   Entered 03/31/19 16:30:26   Desc Main
                           Document      Page 3 of 6
Case 19-50591   Doc 4   Filed 03/31/19   Entered 03/31/19 16:30:26   Desc Main
                           Document      Page 4 of 6
Case 19-50591   Doc 4   Filed 03/31/19   Entered 03/31/19 16:30:26   Desc Main
                           Document      Page 5 of 6
Case 19-50591   Doc 4   Filed 03/31/19   Entered 03/31/19 16:30:26   Desc Main
                           Document      Page 6 of 6
